DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a Non-Final Action on the merits of the communication filed on 9/1/2022.
Claims 1-20 are currently pending.
Claims 1, 15, and 18 are independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2022 has been entered.
 
Claim Objections
Claim 18 is objected for the following minor informalities: Claim 18 recites “generating predictive information by determining a probability of correlation between the extracted information and the derived information indicative of a predictive correlation that the prospective customer has an elevated likelihood of conversion to engage in the commercial transaction by applying machine learning trained with at least the extracted information and/or the derived information to detect patterns of predictable outcomes given various combinations of input conditions” and also “wherein predictive information is at least partially generated by applying machine learning trained with at least the extracted information and/or the derived information”. The claim recites substantially similar limitations twice. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: retrieving via a fetch component; generating via a parse component; generating via an analytic component; generating via an insight component in claim 1; performing contact management via a contact management component; matching psychographics via a psychographics matching engine; recommending an agent via an agent recommendation engine; in claim 7; selectively displaying via a filtering engine in claim 10; facilitating communication via a messaging component in claim 12; analyzing via a review management component in claim 13; a fetch component to retrieve; a parse component to generate; an analytic component to generate; an insight component to generate; a psychographics matching engine to extract; and agent recommendation engine to select in claim 15. The structural support for these limitations is provided at least in specification para. 0200 (“the present disclosure may be implemented within methods, acts, systems, system elements and components using a variety of hardware and software configurations”), 0174, and 0073.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: presenting via a dashboard component…via a display (i.e., modified by structure in the claim) in claim 1; a dashboard component to present…via a display (i.e., modified by structure in the claim) in claim 16; similarly mapping component of claims 4 and 16 since mapping component is part of the dashboard component and is also modified by the structure of display in the claim.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, this claim falls under one of the four statutory categories of invention at Step 1, i.e., article of manufacture.
The claim recites a judicial exception at Step 2A, Prong 1, because it recites an abstract idea.  The abstract idea is described by the limitations:
… retrieving data comprising raw data from a provider…;
… generating extracted information from the data comprising the raw data indicative of a condition to increase a likelihood of conversion that a prospective customer will engage in a commercial transaction, the extracted information comprising event information associated with an event identified from the data;
… generating derived information from the data reflective of the prospective customer to build a prospective customer profile, the derived information being associated with the prospective customer identified from the data, the derived information being different from and supplemental to the data and extracted information;
… generating predictive information by determining a probability of correlation between the extracted information and the derived information indicative of a predictive correlation that the prospective customer has an elevated likelihood of conversion to engage in the commercial transaction by applying a model trained with at least the extracted information and/or the derived information to detect patterns of predictable outcomes given various combinations of input conditions; and
… presenting the predictive information and facilitating the commercial transaction…

The claim describes “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind.  But for the recitation of generic components (i.e., parse component, analytic component, insight component, as further discussed below), the “generate” limitations cover performance of the steps in the human mind, with or without a physical aid such as pencil and paper.  See definitions of terms provided at par. [0043] of the instant Specification.  Apart from the “component” language, the claimed invention encompasses a human user thinking about the retrieved data and using observation, evaluation, judgement, and/or opinion to generate extracted information, derived information, and predictive information.  The limitations for retrieving data and presenting the predictive information are recited at a high level of generality and amount to nothing more than collecting information for analysis and displaying certain results of the collection and analysis.  The limitation to facilitate the commercial transaction encompasses, under its broadest reasonable interpretation, displaying additional results of the data collection and analysis.  The claim therefore recites a mental process, which is an abstract idea.
The claim also recites commercial interactions including marketing or sales activities or behaviors.  The claim as a whole describes providing sales and marketing assistance by collecting and analyzing information to evaluate a customer’s likelihood of conversion to engage in a commercial transaction, where the recited steps are ones that are traditionally carried out while conducting market research, which is a longstanding commercial practice.  The claim therefore recites a method of organizing human activity, which is an abstract idea.
The claim therefore recites a judicial exception.
The claim is directed to a judicial exception at Step 2A, Prong 2, because the claim as a whole does not integrate the recited judicial exception into a practical application of that exception.  The claim recites additional elements described by the limitations:
A machine readable non-transitory storage medium storing executable program instructions that when executed cause a computerized device to operate a sales and marketing assistance system comprising:
a fetch component, the data being storable in a database;
a parse component;
an analytic component;
an insight component … machine learning; and
a dashboard component, the dashboard component at least partially visualizing the predictive information via a display.

When considered both individually and as an ordered combination, the additional elements fail to integrate the recited abstract idea into a practical application because they do not describe, for example, an improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a); applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2); implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).
The additional elements as a whole amount to mere instructions to apply the abstract idea on a computer.  As discussed under Claim Rejections - 35 USC § 112, this claim language is indefinite because it is unclear whether the claim describes a program storage medium or a system of components.  However, in either case, the additional elements are each recited at a high level of generality and represent general purpose computer components (i.e., storage medium or system, program instructions or components, database, and display).  Considered as an ordered combination, these elements amount to nothing more than a general purpose computer, or regarding machine learning nothing more than a model or algorithm being executed by a general purpose computer.  The performance of the identified abstract idea steps by these elements amounts to nothing more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, because the limitations describe the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation), which does not integrate a judicial exception into a practical application.  See MPEP 2106.05(f).  Additionally or alternatively, the additional elements as a whole amount to generally linking the use of the abstract idea to a particular technological environment because they are merely an attempt to confine the abstract idea to implementation using a computer system.  See MPEP 2106.05(h).  These additional elements as a whole do not impose meaningful limits on the abstract idea and fail to demonstrate a practical application thereof.
The claim is therefore directed to a judicial exception.
The claim does not supply an inventive concept at Step 2B because, viewed both individually and as an ordered combination, the claim as a whole does not amount to significantly more than the exception itself.
As discussed above with respect to Step 2A, Prong 2, the additional elements amount to mere instructions to apply the abstract idea on a computer and/or generally linking the abstract idea to a particular technological environment, when considered both individually and as an ordered combination.  The same analysis applies here, as mere instructions to apply an exception and/or generally linking the use of an abstract idea to a particular technological environment is not enough to provide an inventive concept.  See MPEP 2106.05(f) and (h).
The claim is therefore directed to a judicial exception without significantly more.

Regarding Claim 2, the recited limitations generally state that a part of the analyzed information is stored in the database and retrievable from the database via a telecommunication network.  These limitations amount to insignificant extra-solution activity because they describe generic data storage and retrieval steps that are only nominally related to the invention.  The additional steps of storing data in a database and retrieving the data over a network do not add meaningful limits to the abstract process of collecting and analyzing the data, and therefore fail to integrate the abstract idea into a practical application.
As currently recited, the data gathering is recited at a high level of generality and requires nothing more than generic data storage and retrieval steps, which is well understood, routine, and conventional activity and fails to supply an inventive concept.  See MPEP 2106.05(d)(II).

Regarding Claim 3, this claim further limits the abstract idea step of training a model with specific type of input data.  Machine learning is a vast technical field encompassing various concepts and technologies.  Without anything more, a recitation to generate predictive information “by applying machine learning” amounts to simply adding the words “apply it” because it represents the use of existing technology as a tool to carry out an abstract idea process.  Additionally or alternatively, these limitations add nothing more than generally linking the use of the abstract idea to a particular technological environment.  Mere instructions to apply an exception and/or generally linking the use of an abstract idea to a particular technological environment is not enough to provide a practical application or an inventive concept.  See MPEP 2106.05(f) and (h).

Regarding Claims 4-6, the recited limitations further limit the dashboard component to include a mapping component to visually present information via a map, including a mapping visualization product that includes an event layer and a prospective customer layer and at least partially includes a geographic boundary generated using ray casting.  These additional elements fail to provide a practical application because they amount to insignificant extra-solution activity or generally linking the claim to a particular technological environment.  As currently recited, the limitations of Claims 4 and 5 merely select particular types of data to be manipulated, i.e. displayed, which has been recognized by the courts as both insignificant extra-solution activity and a field of use limitation.  See MPEP 2106.05(g) and (h).  Further, NPL Techopedia (submitted herewith) indicates that ray casting was developed in the 1960s and is “considered one of the most basic graphics-rendering algorithms.”  The recitation of Claim 6 to use ray casting thus fails to add anything more than generally linking the abstract idea to a particular technological environment, similar to limiting delivery of broadcast content to cellular telephones (as opposed to any and all electronic devices).  See MPEP 2106.05(h).
The additional elements as a whole fail to supply an inventive concept because they represent well-understood, routine, and conventional functions claimed in a generic manner.  The specification admits that “another embodiment may perform essentially the same function using several general‐purpose computing devices running Windows, Linux, Unix, Android, iOS, MAC OS X, or other operating systems on the aforementioned processors.”  See Specification, par. [0209]-[0210].  Additionally, US 2005/0222829 A1 (hereinafter “Dumas”) discloses a web-based portal for geospatial modeling using layered data displays, of which “the business features (e.g., payment, contractual, privacy), programming and connectivity features (e.g., Internet programming available by high or low-speed connection through web and application servers), and security features (e.g., firewall, SSL) of such an arrangement will be appreciated as well-known in the art,” and “any computer system that includes suitable programming means for operating in accordance with the disclosed methods also falls well within the scope of the present invention…, including for example, systems comprised of processing units and arithmetic-logic circuits coupled to computer memory, which systems have the capability of storing in computer memory, which computer memory includes electronic circuits configured to store data and program instructions, programmed steps of the method of the invention for execution by a processing unit.”  See Dumas, par. [0061], [0066], [0070], and [0082] with reference to Fig. 14-18.  With the use of ray-casting being well-understood for the recited purpose, the recited display features as a whole fail to add significantly more than the abstract idea itself.

Regarding Claims 7-13, all of the recited limitations further limit the abstract idea, apart from the recitation of certain generic computer components.  Claims 7-11 describe steps for further evaluating customer information to match the customer with an agent and filtering and displaying results of this analysis, which fall under the abstract idea discussed for Claim 1.  Claim 12 adds the concept of facilitating communication between the customer and the agent, which describes business relations and/or managing relationships or interactions between people and further limits the recited method of organizing human activity.  Claim 13 adds the concepts of analyzing customer feedback to derive referral information to be further analyzed to determine the probability of conversion, which describes marketing or sales activities and/or mental processes that fall under the abstract idea discussed for Claim 1.
As in Claim 1, the additional elements are nothing more than certain “component[s]” or “engine[s]” recited at a high level of generality.  Without any further details as to how the recited computer elements are being implemented, these elements amount to the mere use of existing computers as a tool to carry out certain abstract idea steps, and fail to provide a practical application or an inventive concept.

Regarding Claim 14, this claim limits the content of information being evaluated to include weather data.  These limitations are part of the recited abstract idea because the courts have recognized that information itself and the analysis thereof are intangible concepts. 

Regarding Claims 15-17, these claims recite substantially the same subject matter as recited in Claims 1-5 and 7-9 and are directed to a judicial exception without significantly more for the reasons discussed above.

Regarding Claims 18-20, these claims recite substantially the same subject matter as recited in Claims 1-5 and 7-8 and are directed to a judicial exception without significantly more for the reasons discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0125209 A1 (filed on October 29, 2019, hereinafter “Adibi”) in view of US 20210350448 A1 (hereinafter “Phillips”).
As an initial matter, Examiner respectfully reminds the Applicant that Claims 1-17 are indefinite because it is unclear whether the claims are directed to a computer-readable medium comprising instructions, i.e. manufacture, or to a system comprising components, i.e. machine, as discussed under Claim Rejections - 35 USC § 112.  These claims afford limited patentable weight in their evaluation against prior art references since the metes and bounds are unclear.  The prior art teachings identified in the following rejections reflect the computerized embodiments described in the disclosure as a whole in an attempt to promote compact prosecution.
 

Regarding Claim 1, Adibi teaches:
A machine readable non-transitory storage medium storing executable program instructions that when executed cause a computerized device to operate a sales and marketing assistance system (par. [0219]-[0225] with reference to Fig. 37, Computer-executable instructions, such as program modules, being executed by a computer may be used… Computing device 3700 typically includes a variety of computer readable media… Computer storage media include volatile and non-volatile, and removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data; Fig. 1, 6, and 32, data management platform (DMP) 130 operating on marketing and ad platform 3205 serviced by contact center 170) to perform the steps comprising:
(a) retrieving data comprising raw data from a provider, the data being storable in a database via a fetch component (par. [0089] with reference to Fig. 6, The data intake module 632 is configured to receive data from data sources such as the data sources 110, including first-party data sources 112, second-party data sources 114, and/or third-party data sources 116; par. [0090] with reference to Fig. 6, The data normalization module 634 is configured to receive data from the data intake module 632 and normalize the data (i.e., data from data intake module is raw data that is before processing/normalization); par. [0050], The intelligent database 150 is a comprehensive database of data pertaining to agents, users, interactions, and clients);
(b) generating extracted information from the data comprising the raw data indicative of a condition to increase a likelihood of conversion that a prospective customer will engage in a commercial transaction via a parse component, the extracted information comprising event information associated with an event identified from the data (par. [0090] with reference to Fig. 6, The data normalization module 634 is configured to receive data from the data intake module 632 and normalize the data (i.e., data from data intake module is raw data that is before processing/normalization); par. [0131], After the data is received from the data sources 110 (e.g., via the data intake module 632), the data is normalized (e.g., by the data normalization module 634). In this manner, data is retrieved and normalized for each customer (i.e., standardized to a common subjects or subsets of a subjects) such as demographics, shopping, interests, ownership, site/call behavior, entertainment, travel, and other customized subjects (e.g., shown as “custom” in FIG. 15); par. [0110]-[0120], The intelligent database 150 is configured to extract customer interaction from conversations and other data sources);
(c) generating derived information from the data reflective of the prospective customer to build a prospective customer profile, the derived information being associated with the prospective customer identified from the data via an analytic component, the derived information being different from and supplemental to the data and the extracted information (par. [0090] with reference to Fig. 6, The segmentation module 636 may be configured to generate segments, e.g., regarding customers… A customer DNA may be generated using the segments and percentages. DNAs among people (e.g., customers) may be compared to determine the various products, services, advertisements, etc. each person may be interested in; par. [0084], In an implementation, profiles are built. During the profile-building stage, the DMP may merge the newly collected data together; transform data into events and profiles; match data sets together using common identifiers, e.g., email addresses, username, phone numbers or probabilistic methods and potentially signatures; and perform segmentation (e.g., build target audiences for each industry). A signature could be a combination of location, phone number, accent, language, and other data points, for example, which can build a signature for customers; par. [0156]-[0158], To track customers, a customer signature of every customer is built, in some implementations. A customer signature may be built using a hash function and a mapper, for example);
(d) generating predictive information by determining a probability of correlation between the extracted information and the derived information indicative of a predictive correlation that the prospective customer has an elevated likelihood of conversion to engage in the commercial transaction via an insight component (par. [0091] with reference to Fig. 6, The analytics and audience insight module 638 is configured to perform analytics on data, and provide insights regarding customers; par. [0151]-[0152], The weightings of the segments can be used to compare the DNA with each other, using one or more comparison algorithms for example, to determine levels of similarity or dissimilarity. In this manner, customers can be identified who may be similar to each other for marketing and/or advertising purposes; par. [0185]-[0186], e.g., correlating “extracted” data from a chat session with “derived” signature, DNA, fingerprint, identifier, and/or segment data from the intelligence database to determine a “likelihood of conversion” of one or more customers with respect to one or more ad(s); par. [0200]-[0216], e.g., correlating “extracted” attributes directed to an event from one or more information sources with “derived” customer records, fingerprints, DNA, and/or segments from the intelligence database to predict a subset of users for proactive/predictive marketing; par. [0101]-[0106], A search module may provide a fast access to search for any combination of attributes and items, such as searching for any caller, agent, call feature, any demographics and/or psychographics, and searching at concept level (e.g., topic) as well as at word level… Each data point will be associated with a probability) by applying machine learning trained with at least the extracted information and/or the derived information to detect patterns (par. [0001], The DMP may use big data and artificial intelligence algorithms to process big data sets about users from various sources; par. [0093], The intelligent database 150 provides a data platform for research and development and for data science to try new ideas learn from the data, find interesting patterns, extract insights, and apply machine learning algorithms with the goal to generate insights from data. Machine learning decides what to keep and what to discard); and
(e) presenting the predictive information and facilitate the commercial transaction via a dashboard component, the dashboard component at least partially visualizing the predictive information via a display (Fig. 24 and 25, dashboards 2440 and 2540; par. [0091], The insights may be provided and displayed to a user, such as one of the clients 190, via a dashboard… Clients may use dashboards to analyze different segments. Clients may use segments to activate campaigns, such as marketing campaigns and/or advertising campaigns, for example. A dashboard may allow a client to view various metrics regarding segments, compare segments against each other, view statistics (e.g., distribution of metrics over any parameter, such as demographics for example), and generate lists for import and export, etc.).

While Adibi teaches applying machine learning trained with at least the extracted information and/or the derived information to detect patterns as provided above, Adibi does not expressly specify,; However, Phillips teaches applying machine learning to detect patterns of predictable outcomes given various combinations of input conditions (par, [0081], Machine-learning models can be constructed through an at least partially automated (e.g., with little or no human involvement) process called training. During training, input data can be iteratively supplied to a machine-learning model to enable the machine-learning model to identify patterns related to the input data or to identify relationships between the input data and output data…).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of invention, to modify Machine Learning of Adibi to include the pattern detection of input and output data point of Phillips with the motivation of fixing issues regarding the customers finding the right product without spending extra time (Phillips, par. [0001]).  One of ordinary skill would have recognized that there was a reasonable expectation of success because both Adibi and Phillips are directed to detecting patterns using machine learning from data regarding a commercial environment, which demonstrates the ability to incorporate certain modifications to the machine learning models/parameters to yield predictable results of increasing model efficacy.

Regarding Claim 2, Adibi in view of Phillips teaches the medium of Claim 1 as discussed above, and Adibi further teaches:
wherein at least part of the extracted information, at least part of the derived information, and at least part of the prospective customer profile are stored in the database and retrievable from the database via a telecommunication network (par. [0044] with reference to Fig. 1, The customers 105, the data sources 110, the DMP 130, the intelligent database 150, the contact center 170, and the client(s) 190 may be in communication through a network 125. The network 125 may be a variety of network types including the public switched telephone network (PSTN), a cellular telephone network, a packet switched network (e.g., the Internet), a wide area network (WAN), and a local area network (LAN)).

Regarding Claim 3, Adibi in view of Phillips teaches the medium of Claim 1 as discussed above, and Phillips further teaches:
wherein the machine learning is trained with at least input conditions comprising case studies comprising demographics, psvchographics, homeowner information, property details, and/or weather events (par. [0081], Machine-learning models can be constructed through an at least partially automated (e.g., with little or no human involvement) process called training. During training, input data can be iteratively supplied to a machine-learning model to enable the machine-learning model to identify patterns related to the input data or to identify relationships between the input data and output data. With training, the machine-learning model can be transformed from an untrained state to a trained state. Input data can be split into one or more training sets and one or more validation sets, and the training process may be repeated multiple times. The splitting may follow a k-fold cross-validation rule, a leave-one-out-rule, a leave-p-out rule, or a holdout rule. The training may also incorporate a clustering technique to cluster or classify data into groups, e.g., customers with similar profiles [i.e., demographics]. In embodiments discussed herein, the training data may include historical data associated with one or more customers. In some aspect, a model may be trained with an individual customer's historical data and the trained model may be used to predict future locations [i.e., property details] of where the customer may be based on past patterns. In Embodiments may further include training a model for a customer utilizing historical data from a plurality of customers.).

Regarding Claim 7, Adibi in view of Phillips teaches the medium of Claim 1 as discussed above, and Adibi further teaches:
(f) performing contact management via a contact management component (par. [0219], Computer-executable instructions, such as program modules, being executed by a computer may be used) comprising:
	(i) matching psychographics via a psychographics matching engine to extract the psychographics from the prospective customer profile indicative of an agreeability condition for the prospective customer (par. [0204], attributes of customers that may be affected, or will be affected by the event, are determined. The attributes may comprise demographic information of the customers, psychographic information of the customers, etc.; par. [0213]-[0216], predicting customers whose demographics and/or psychographics indicate they likely will be contacting the contact center because of the event, along with how and when they will contact the contact center, and what technique (e.g., gift, empathy, etc.) is predicted to be effective in resolving the customer's complaints; par. [0051], Customer data includes customers demographics such as gender, age category from the voice or the type of the spoken word, and psychographics such as the personality type of the caller, potential interest to brands, time of the call, and association of the time of the call and profession, etc.), and
	(ii) recommending an agent via an agent recommendation engine to select an agent possessing an agreeability approach to increase a likelihood of relatability with the agreeability condition of the prospective customer associated with the prospective customer profile (par. [0205], setting up a dedicated agent in the contact center for the customer to contact or who will contact the customer; par. [0213]-[0216], adjusting staffing, e.g., so that… agents are properly trained and/or prepared to receive and handle calls from customers who are predicted to call the contact center responsive to the event, etc.; par. [0115], The intelligent database 150 is configured to extract agent information from CRM and/or from conversation, such as gender, age, longevity, personality type, education, race, generation such as first gen or second gen, ethnicity, accent, CSAT (customer satisfaction), retention rate, psychographics, sales conversion, state, language, best IVR performance.); and
wherein the agent having the likelihood of relatability that is sufficient is recommended to propose the commercial transaction to the prospective customer (as discussed above; par. [0094], depending on the implementation, the call is monitored for context, keywords, tones, emotions, aspects of demographics, aspects of psychographics, etc. Alternatively or additionally, a DNA, fingerprint, and/or one or more segments (as those terms are used herein) pertaining to the customer may be retrieved. The DNA, fingerprint, and/or one or more segments may be of the customer itself, or may be of one or more other customers who have been determined to have similar characteristics (e.g., personalities, demographics, psychographics, etc.) with the customer who is on the call with the agent; par. [0151]-[0152], DNA are compared to each other and it is determined that they are similar enough (they reach a predetermined similarity threshold) that their associated customers are considered to be similar for marketing and/or advertising purposes; par. [0205], For example, if there is a weather event in Seattle and it is expected that flights will be delayed, the attributes may be location, travel, personality, and frequent flyer status. For some customers, such as those whose values for those attributes “Seattle”, “flight”, “complain”, “elite status frequent flyer”, the action may include proactively changing a flight the customer is booked on, sending a voucher, coupon, or other gift to the customer, advising the customer of a possible delay, offering the customer a gift, setting up a dedicated agent in the contact center for the customer to contact or who will contact the customer, etc.).

Regarding Claim 8, Adibi in view of Phillips teaches the medium of Claim 7 as discussed above, and Adibi further teaches:
wherein the operation of step (f) further comprises generating a match index associated with the prospective customer indicative of the likelihood of conversion (par. [0151]-[0152], The weightings of the segments can be used to compare the DNA with each other, using one or more comparison algorithms for example, to determine levels of similarity or dissimilarity. In this manner, customers can be identified who may be similar to each other for marketing and/or advertising purposes, for example; par. [0149]-[0150], scoring each segment for each customer; par. [0178]-[0179], lead scoring); and
wherein the match index is adjusted based on at least the psychographics of the prospective customer, inclusion of the prospective customer in a geographic boundary, and/or the event (par. [0102], The intelligent database 150 may comprise additional modules such as an updater that is responsible to update the database in designed period of intervals. The updater can read from events stream with a module to keep the consistency. An API may be provided that is a module responsible to provide the data to outside. A search module may provide a fast access to search for any combination of attributes and items, such as searching for any caller, agent, call feature, any demographics and/or psychographics, and searching at concept level (e.g., topic) as well as at word level; par. [0140], fingerprints can be used to compare how similar, relatively, the two customers are to each other, based on the weightings of each of the segments, i.e. the similarity measure is adjusted based on updated customer data including psychographics or events).

Regarding Claim 9, Adibi in view of Phillips teaches the medium of Claim 8 as discussed above, and Adibi further teaches:
wherein a personality profile is associated with the prospective customer reflective of at least internet activity history and commercial purchase history (par. [0135], Each segment is directed to one or more features 1740 of the customer. Each feature is based on one or more characteristics of the customer such as… psychographics 1730, behaviors 1735 (e.g., sentiment of the person, personality of the persons (e.g., identifying one of the popular or common personalities of the person)); par. [0064], segments can also be generalized, such as with respect to how a customer shops: “brand loyal”, “price shopper”, “switcher”, “heavy user”; par. [0059], customer data 202 based on web, mobile, social, and internet of things (IoT) data, conversations, postings, chats, etc.; par. [0140] and [0161], tracking customer habits/preferences based on past orders/selections); and
wherein the match index is adjusted considering the personality profile of the prospective customer (as discussed for Claim 8; par. [0194], The DNA, fingerprint, and/or one or more segments may be of the customer itself, or may be of one or more other customers who have been determined to have similar characteristics (e.g., personalities, demographics, psychographics, etc.) with the customer who is on the call with the agent; par. [0051], psychographics such as the personality type of the caller, potential interest to brands, time of the call, and association of the time of the call and profession; par. [0070], Call personalization leverages first- and third-party data to provide a more relevant experience. It increases call conversions and brand affinity due to personalized conversation).

Regarding Claim 10, Adibi in view of Phillips teaches the medium of Claim 7 as discussed above, and Adibi further teaches:
wherein the operation of step (f) further comprises:
	(iii) selectively displaying the prospective customer based on at least the psychographics, inclusion in a geographic boundary, and/or the event (par. [0091], Clients may use segments to activate campaigns, such as marketing campaigns and/or advertising campaigns, for example. A dashboard may allow a client to view various metrics regarding segments, compare segments against each other, view statistics (e.g., distribution of metrics over any parameter, such as demographics for example), and generate lists for import and export, etc. In this manner, for example, customers may be scored to determine high risk, moderate risk, and low risk customers (e.g., and further analyzed with respect to age, gender, location, sentiment, etc.), and high risk customers may be identified and appropriate action(s) taken (email, phone call, etc.) to try to reach and maintain the high risk customers) via a filtering engine (par. [0219], Computer-executable instructions, such as program modules, being executed by a computer may be used).

Regarding Claim 11, Adibi in view of Phillips teaches the medium of Claim 7 as discussed above, and Adibi further teaches:
wherein the contact management component is accessible by the agent via the dashboard component (par. [0091], A dashboard may allow a client to view various metrics regarding segments, compare segments against each other, view statistics (e.g., distribution of metrics over any parameter, such as demographics for example), and generate lists for import and export, etc. In this manner, for example, customers may be scored to determine high risk, moderate risk, and low risk customers (e.g., and further analyzed with respect to age, gender, location, sentiment, etc.), and high risk customers may be identified and appropriate action(s) taken (email, phone call, etc.); par. [0064], segments can be defined by a client (e.g., based on geography, demographics, behaviors, psychographics, etc.));
wherein the agreeability condition associated with the prospective customer is displayed via the dashboard component (as discussed above, since the dashboard displays any number of segments, metrics, statistics, etc., both the “agreeability condition” and the “relatability condition” are included in this display as recited because they merely represent two separate metrics without any functional requirements.  For example, with reference to Adibi, par. [0205], a personality value of “complain” may represent a relatability condition that is displayed, e.g. as in Fig. 19, 23, or 32.  Similarly, a value of “high risk” may represent an agreeability condition that is displayed in the portal.);
wherein the likelihood of relatability between the agent and the prospective customer is displayed by the dashboard component (as discussed above with respect to the “agreeability condition”); and
wherein the agent and the prospective customer are matched via the dashboard component (par. [0006], Various user interfaces are provided in this embodiment for allowing a user to vary his or her level of involvement in selecting and inputting parameters for the analysis).

Regarding Claim 12, Adibi in view of Phillips teaches the medium of Claim 7 as discussed above, and Adibi further teaches:
(g) facilitating communication between the agent and the prospective customer, the communication being logged and analyzed to identify a strategy that increase the likelihood of conversion via a messaging component (par. [0095], The intelligent database 150 comprises extractors 750, a routing extractor 753, and a record linkage module 756. The extractors 750 is a module that is responsible for extracting data from a variety of data sources, including channel specific features. The routing extractor 753 is a module that is responsible to extract all routing information from an interactive voice response (IVR) path to the agent; par. [0117], The intelligent database 150 is configured to extract customer interaction from conversations and other data sources (customer mood, customer CSAT after the call, agent mood, empathy (extract from words), listener (ratio of listening to talking), polite (calling customer by their name)).

Regarding Claim 13, Adibi in view of Phillips teaches the medium of Claim 1 as discussed above, and Adibi further teaches:
(h) analyzing feedback from a converted customer and derive referral information indicative of the potential customer having a likelihood of influenceability from the converted customer via a review management component (par. [0056], The customers 105 may be users of products and/or services associated with the contact center 170, and may interact with the agent(s) 175 of the contact center 170 to discuss the products and/or services or an entity associated with the contact center 170 (e.g., provide positive or negative feedback about the products and/or services and/or entity, ask questions, provide requests, etc.; par. [0064], e.g., identifying a user as a “brand loyalist” or “heavy user”); and
wherein the referral information is analyzed by the insight component in determining the probability of conversion (as discussed for Claim 1, determining the similarity across all segments).

Regarding Claim 14, Adibi in view of Phillips teaches the medium of Claim 1 as discussed above, and Adibi further teaches:
wherein the data comprises:
	weather data indicative of a weather event; and wherein the event comprises the weather event (par. [0203], The event may be any event, such as a weather event).

Regarding Claim 15, Adibi in view of Phillips teaches the recited system components in the same way as discussed for the system of Claims 1-3 and 7.

Regarding Claim 17, Adibi in view of Phillips teaches the system of Claim 15 as discussed above, and further teaches the limitations of Claim 17 in the same way as discussed for Claims 8 and 9.

Regarding Claim 18, Adibi in view of Phillips teaches the recited method steps in the same way as discussed for the features of the system of Claims 1-3.

Regarding Claim 20, Adibi in view of Phillips teaches the system of Claim 18 as discussed above, and further teaches the limitations of Claim 20 in the same way as discussed for Claims 7 and 8.

Claims 4, 5, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0125209 A1 (“Adibi”) in view of US 20210350448 A1 (hereinafter “Phillips”) in view of US 2005/0222829 A1 (filed on April 4, 2005, hereinafter “Dumas”).
Regarding Claim 4, Adibi in view of Phillips teaches the medium of Claim 1 as discussed above.  Adibi further describes comparing segments against each other via the dashboards, where segments can be defined by a client, e.g., based on geography, demographics, behaviors, psychographics, etc. (par. [0064] and [0091]), and providing real-time analytics and other information, e.g., marketing information, to the contact center (par. [0061], [0176], and [0178]).  These features suggest “visually present[ing] the derived information in the context of the extracted information” by “the dashboard component,” but fail to explicitly teach a map comprising a geographic boundary.
However, Dumas teaches:
wherein the step (e) (i.,e., including dashboard component) (par. [0006], centralized portal capable of receiving geospatial data input as well as problem definitions which can be assessed based on stored geospatial data. Various user interfaces are provided in this embodiment for allowing a user to vary his or her level of involvement in selecting and inputting parameters for the analysis; par. [0082], programmed steps of the method of the invention for execution by a processing unit) further comprises:
visually presenting the derived information in the context of the extracted information via a map comprising a geographic boundary in which the prospective customer is located via a mapping component (Fig. 10, 11, and 18; par. [0006], the present invention identifies and indexes functional measurements for one or more cells within a boundary or geographical area of interest, derives a signature pattern for event types of interest, and then links the derived signature to the stored cell information to assess the likely area for a future event of the same or similar event-type occurring…, provides a decision support system for assisting in the determination of a commercial location likely to be successful based on past results associated with similar commercial entities…, provides a centralized portal capable of receiving geospatial data input as well as problem definitions which can be assessed based on stored geospatial data; par. [0007], determining a level of signature match between said derived signature pattern and at least one cell of said plurality of cells, whereby a forecast of an event-type likelihood can be displayed on at least a portion of a display of said geospatial boundary based on said determined level of signature match; par. [0061], For example, a company involved in landscaping may desire a list of targeted prospects… A general portal access component 106, as shown in FIG. 13, can provide an interface for a user who may enter general problem specifications, allowing the event likelihood component 25 to determine which area of interest… to incorporate in providing an assessment; par. [0063]-[0064], real-time communication of events in presenting geospatial analysis and event prediction; par. [0067], Service and product-based businesses can learn where to target market, to whom to market, where to locate an establishment).
Examiner respectfully notes that the “derived signature” of Dumas is applied to the “extracted information” of the instant claims and the “cell signatures” of Dumas are applied to the “derived information” of the instant claims.
Dumas is analogous art because it is from the same field of endeavor as the claimed invention, i.e., sales and marketing assistance using predictive analytics (Specification, par. [0001]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of invention, to modify the dashboard component of Adibi (in view of Phillips) to include the mapping component of Dumas with the motivation of providing a way to model information geospatially which will assist in forecasting events and/or results, e.g., to assess where a retail establishment might be successful based on more than traditional demographic information (Dumas, par. [0004]).  One of ordinary skill would have recognized that there was a reasonable expectation of success because both Adibi (in view of Phillips) and Dumas are directed to deriving, storing, and processing event signatures for predictive analytics and both references include the functionality to display real-time analytics  with respect to prospective customer location, which demonstrates the ability to incorporate certain display features to yield predictable results.

Regarding Claim 5, Adibi in view of Phillips and Dumas teach the medium of Claim 4 as discussed above.
Dumas further teaches:
wherein the mapping component outputs a mapping visualization product comprising:
an event layer defining the geographic boundary using the extracted information relating to the event (par. [0033] and [0061], An event likelihood component (ELC) 25 determines which area of interest; par. [0049], signature transfer component 92, which allows the system to take event signatures (e.g., armed robbery signature) and apply it to a different area of interest as held or entered into the boundary component database 14; par. [0064], greater weight can be placed on the “live” events in predicting where the next similar event might occur); and
a prospective customer layer defining the prospective customer having the increased likelihood of conversion relating to the event (par. [0024], layers can include information such as demographic information such as age, gender, income, and/or religion type, for example. It will be appreciated that the present invention can incorporate both static (e.g., bridges) and non-static (e.g., road construction locations, police speed traps, etc.) variables; par. [0061]-[0062] and [0067], layers defining prospective customers for sales or marketing).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of invention, to further incorporate these features of Dumas into the system of Adibi for the same reasons as discussed for Claim 4.

Regarding Claim 16, Adibi in view of Phillips teaches the system of Claim 15 as discussed above.
Adibi in view of Phillips and Dumas further teach the limitations of the Claim 16 in the same way as discussed for Claims 1, 4, and 5.

Regarding Claim 19, Adibi in view of Phillips teaches the method of Claim 18 as discussed above.
Adibi in view of Phillips and Dumas further teach the limitations of the Claim 19 in the same way as discussed for Claims 1, 4, and 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0125209 A1 (“Adibi”) in view of US 20210350448 A1 (hereinafter “Phillips”)  in view of US 2005/0222829 A1 (“Dumas”), further in view of NPL Techopedia (published on April 4, 2019, hereinafter “Techopedia”).
Regarding Claim 6, Adibi in view of Phillips and Dumas teach the medium of Claim 5 as discussed above, but do not explicitly teach wherein the geographic boundary of the event layer is at least partially generated using ray casting.
However, Techopedia indicates that “[r]ay casting is a rendering technique used in computer graphics and computational geometry” and, “[d]eveloped by scientists at the Mathematical Applications Group in the 1960s, it is considered one of the most basic graphics-rendering algorithms” (see NPL document submitted herewith).  Techopedia further suggests that “[r]ay casting is also simple to use compared to other rendering algorithms such as ray tracing,” and “was the most popular rendering tool in early 3-D video games.”
Since display rendering is a key feature in any data analytics process, the most common vehicle for businesses to conduct data analytics is by implementing computational methods that include automated graphics rendering algorithms.  Those of ordinary skill in the art would have recognized that graphics rendering is one of the most basic and well-understood functions of existing computer systems.  Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of invention, to try choosing the ray casting technique described in Techopedia and incorporating it into the combined system of Adibi and Dumas since there are a finite number of identified, predictable potential solutions (i.e., types of graphics rendering algorithms) to the recognized need (i.e., rendering displays on a computer screen), and one of ordinary skill could have pursued the known potential solutions with a reasonable expectation of success (i.e., ray casting has decades of testing against other rendering algorithms).

Response to Arguments
Applicant’s arguments have been fully considered and found to be insufficient to overcome all of the rejections in the most recent Office action. Details are provided below.

Arguments on rejections under 35 U.S.C. 101:
Applicants argued that the claimed invention does not fall into any of the abstract groupings. Examiner respectfully disagrees.
Applicant’s claimed invention at least includes methods of organizing human activity based on commercial and legal interactions since it is directed to sales and marketing assistance.

Applicants argued that the applicant’s claimed invention is directed to a practical application based on improving he efficacy of converting a prospective customer into an actual customer. Examiner respectfully disagrees.
Applicant’s claimed invention at most provides an improvement to the business problem and the abstract idea of using predictive analytics to assist with sales and marketing. The additional elements are merely used as a tool to “apply” instructions of the abstract idea and/or generally links the abstract idea to these particular technological environments; which would not provide a practical application and or significantly more to the abstract idea. Further see MPEP 2106.05(a) “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.”

Arguments on rejections under 35 U.S.C. 102/103:
Applicant’s arguments are moot based on new grounds of rejection in view of Phillips.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2004/0103017 A1 – adaptive marketing using insight driven customer interaction that stores and processes results of a first customer action, such as a marketing campaign, to retrain predictive models and gain new insights regarding how customers are responding to marketing campaigns.
US 2013/0103764 A1 – Performing observations in one or more mobile terminals and processing and distributing the related data in a server side system through layered data processing activities, and conversion of non-parametric data into parameterized form through the utilization of statistical filtering and semantic data structures, and the utilization of the multi-layer, parametrized data for predictive purposes.
US 7,340,411 B2 – Customer lead management system that collects potential customer data over a network and automatically ranks the viability of the customer lead on the interest level of the customer lead and other variable criteria used in a web-based algorithm calculation.
US 2014/0032271 A1 – Generating a distribution of the population over the geographic area based on characteristics of geographic features of the geographic area, where the characteristics of the geographic features can be classified into one or more usage categories corresponding to an estimated populated density associated with the particular geographic feature, and a grid can be generated to overlay the geographic area where the distribution of the population to an area encapsulated within each of the plurality of grid cells can be interpolated based on the usage categories of the geographic features and a position of the geographic features with respect to each of the plurality of grid cells.
US 2020/0356924 A1 – Techniques for defining and optimizing the boundaries of geospatial areas predictive of various outcomes using a model trained to predict the variable of interest within the geographic area of interest and a contour-finding algorithm applied to the grid to define the optimized geographic area.
NPL “An Innovative Methodology for Big Data Visualization for Telemedicine” – Graphical tool for the visualization of health data that can be easily used for monitoring health status of patients remotely, which adopts the geoJSON standard to classify data into different circles.
NPL “Demo Paper: Large Scale Spatial Data Processing With User Defined Filters In BBoxDB” – Distributed key-bounding-box-value store which is capable of handling large scale n-dimensional data such as GeoJson encoded spatial data sets.
NPL “Visualization of Large Data Sets with the Active Data Repository” – Ray-casting based volume rendering and isosurface rendering methods using an Active Data Repository (ADR) for visualizing out-of-core data sets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEHMET YESILDAG/          Primary Examiner, Art Unit 3624